Citation Nr: 0938721	
Decision Date: 10/09/09    Archive Date: 10/22/09

DOCKET NO.  05-35 193	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUE

Entitlement to service connection for systemic sclerosis. 


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

R. Patner, Associate Counsel


INTRODUCTION

The Veteran served on active duty from January 1976 to 
January 1979, with additional service in the Army National 
Guard.

This matter comes before the Board of Veterans' Appeals 
(Board) from a December 2004 rating decision of a Department 
of Veterans Affairs (VA) Regional Office (RO) that denied the 
Veteran's claim for service connection for systemic 
sclerosis, originally claimed as tissue deterioration, 
arthritis, poor circulation, feet swelling, and leg cramps.  
In January 2008, the Board remanded the claim for additional 
development. 

The appeal is REMANDED to the RO via the Appeals Management 
Center, in Washington, D.C.  


REMAND

Although the Board regrets the delay, additional development 
is necessary prior to further disposition of the claim.

A review of the record reveals that there has not been proper 
compliance with the Board's January 2008 remand.

In January 2008, the Board remanded the claim so that the 
Veteran could undergo a VA examination in order to determine 
whether his current systemic sclerosis is related to his 
service.  The examiner was to specifically comment on whether 
his current disability was related to his claimed in-service 
exposure to chemicals, such as petroleum, and to cold 
temperatures, as well as those occasions in which the Veteran 
was treated for skin lesions, contusions, abrasions, and 
numbness in the hands and feet as listed in his service 
medical records.  The examiner, however, did not provide the 
requested opinions.  Instead, after conducting the necessary 
testing, the examiner concluded that the Veteran's systemic 
sclerosis was not caused by focal neuropathy of the upper 
extremities.  Although the examiner was able to determine 
that the Veteran's symptoms were not related to focal 
neuropathy, the examiner did not provide any opinion as to 
whether the Veteran's systemic sclerosis was related to his 
service.  Additionally, it is unclear whether the examiner 
reviewed the Veteran's claims file.  Accordingly, as an 
opinion regarding the etiology of the Veteran's current 
disability is necessary to fairly assess the merits of the 
claim, an additional examination and opinion should be 
obtained.  

Compliance by the Board or the RO with remand orders is 
neither optional nor discretionary.  Where there is a lack of 
compliance with remand orders of the Board or the Courts, the 
Board errs as a matter of law when it fails to assure 
compliance.  Stegall v. West, 11 Vet. App. 268, 271 (1998). 

Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for a VA 
examination with the appropriate 
specialist.  The claims file must be made 
available to and be reviewed by the 
examiner in conjunction with the 
examination.  The examiner should indicate 
in the report that the claims file was 
reviewed.  The examiner should provide an 
opinion as to the following:

Is it is as likely as not (50 
percent probability or greater) that 
the Veteran's currently diagnosed 
systemic sclerosis is causally or 
etiologically related to his period 
of active service, including (1) 
claimed exposures to chemicals such 
as petroleum, (2) exposure to cold 
temperatures, or (3) those occasions 
on which Veteran was treated for 
skin lesions, contusions, abrasions, 
and numbness in the hands and feet?  
The examiner should specifically 
attempt to reconcile the opinion 
with that of the Veteran's treating 
chiropractor, who related the 
Veteran's current disability to his 
exposure to petroleum-based 
distillates during active service.

2.  Then, readjudicate the claim.  If the 
decision remains adverse to the appellant, 
issue a supplemental statement of the 
case.  Allow the appropriate time for 
response.  Then, return the case to the 
Board.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or 
the United States Court of Appeals for Veterans Claims for 
additional development or other appropriate action must be 
handled in an expeditious manner.  38 U.S.C.A. §§ 5109B, 7112 
(West Supp. 2008).



_________________________________________________
Harvey P. Roberts
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).

